Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered August 14, 2014. The order, inter alia, dismissed defendants’ counterclaims and dismissed the third-party complaint.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Smith, J.P., Peradotto, Carni, Whalen and DeJoseph, JJ.